UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8130


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY A. MILTON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:95-cr-70074-sgw-1)


Submitted:   February 18, 2010            Decided:   February 26, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory A. Milton, Appellant Pro Se.    Anthony Paul Giorno,
Assistant United  States  Attorney,  Roanoke,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gregory A. Milton appeals the district court’s order

dismissing    as   frivolous   his   petition   for   a   writ   of   audita

querela.      We have reviewed the record and find no reversible

error.     Accordingly we affirm for the reasons stated by the

district court.     United States v. Milton, No. 5:95-cr-70074-sgw-

1 (W.D. Va. Nov. 9, 2009).           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                     2